       Case 2:20-cv-00968-MTL Document 29 Filed 12/17/20 Page 1 of 5



     Penny L. Koepke
 1   pkoepke@hoalaw.biz
     Maxwell & Morgan, P.C.
 2   4854 E. Baseline Road, Suite 104
     Mesa, Arizona 85206
 3   Tel: 480-833-1001
     Fax: 480-969-8267
 4
     [Additional counsel appearing on signature page]
 5
     Attorneys for Plaintiffs and the alleged Class
 6
 7
                               IN THE UNITED STATES DISTRICT COURT
 8                                FOR THE DISTRICT OF ARIZONA
 9
       Fred Heidarpour and Sidney Naiman,
10     individually and on behalf of all others            Case No. 2:20-cv-00968-MTL
       similarly situated,
11
12               Plaintiffs,                               STIPULATION FOR EXTENSION
                                                           OF REMAINING UNEXPIRED
13     v.                                                  PRE-TRIAL SCHEDULING
                                                           ORDER DEADLINES
14
       Arch Insurance Company and Affinity                 (First Request)
15     Insurance Services, Inc. d/b/a Aon Affinity,
16
                 Defendants.
17
18          Plaintiffs Fred Heidarpour and Sidney Naiman (collectively the “Plaintiffs”),

19   together with Defendants Arch Insurance Company (“Arch”) and Affinity Insurance

20   Services, Inc. d/b/a Aon Affinity (“Aon Affinity”) (collectively the “Defendants”, and

21   together with the Plaintiffs, the “Parties”) hereby jointly stipulate as follows:

22          1.        Plaintiffs filed the Complaint on May 18, 2020 (dkt. 1), which was later

23   amended on July 20, 2020 (dkt. 18). On August 3, 2020, Defendants filed their

24   respective Answers and Affirmative Defenses. (Dkt. 19, 20.)

25          2.        On September 3, 2020, this Court issued the current Scheduling Order.

26   (Dkt. 25.) The Scheduling Order included the following pre-trial deadlines which have

27   not yet expired:

28
29
30
       Case 2:20-cv-00968-MTL Document 29 Filed 12/17/20 Page 2 of 5




 1          • Complete Fact Discovery: April 16, 2021;
 2          • Plaintiffs’ Expert Disclosures Due: April 23, 2021;
 3          • Defendants’ Expert Disclosures Due: May 7, 2021;
 4          • Rebuttal Expert Disclosures Due: May 21, 2021;
 5          • Complete Expert Discovery: June 18, 2021;
 6          • Engage in Good Faith Settlement Discussions: June 18, 2021;
 7          • Plaintiffs to File Motion for Class Certification: June 25, 2021;
 8          • Defendants to File Opposition to Class Certification: August 9, 2021;
 9          • Plaintiffs to File Reply in support of Motion for Class Certification: August 30,
10                2021.
11   (Dkt. 25.)
12          3.       Plaintiffs served their Rule 26(a) initial disclosures on August 31, 2020,
13   and Defendants served their initial disclosures on September 10, 2020.
14          4.       The Parties are presently engaged in discovery. On November 12, 2020,
15   Plaintiffs served their first set of discovery requests, including interrogatories and
16   requests for production seeking documents, data, and other information related to
17   Plaintiffs’ putative class allegations, relating to both Defendants (the “Discovery
18   Requests”).
19          5.       On December 9, 2020, due to holiday schedules, limited time to consult
20   with their clients and collect the information necessary to complete responses to
21   Plaintiffs’ Discovery Requests, and continued strain on Defendants’ travel insurance
22   operations caused by COVID, counsel for Defendants contacted Plaintiffs’ counsel
23   requesting an additional thirty (30) days, until January 13, 2020, to respond to Plaintiffs’
24   Discovery Requests.
25          6.       In order to allow sufficient time for pretrial planning and discovery in this
26   action, Plaintiffs requested, and the Parties are in mutual agreement that a ninety (90) day
27   extension of the remaining deadlines is necessary to provide sufficient time for the
28
29                                                  2

30
       Case 2:20-cv-00968-MTL Document 29 Filed 12/17/20 Page 3 of 5




 1   Parties to complete the exchange of discovery, address and resolve any potential
 2   discovery disputes, and coordinate and take depositions.
 3          7.      Trial has not yet been set in this action. The requested extension of the
 4   remaining pre-trial deadlines is sought in good faith and is not interposed for delay or any
 5   other improper purpose.
 6          NOW, THEREFORE, the Parties hereby jointly stipulate and agree, and request
 7   the Court’s approval of the following schedule:
 8          • Complete Fact Discovery: July 15, 2021;
 9          • Plaintiffs’ Expert Disclosures Due: July 22, 2021;
10          • Defendants’ Expert Disclosures Due: August 5, 2021;
11          • Rebuttal Expert Disclosures Due: August 19, 2021;
12          • Complete Expert Discovery: September 16, 2021;
13          • Engage in Good Faith Settlement Discussions: September 16, 2021;
14          • Plaintiffs to File Motion for Class Certification: September 23, 2021;
15          • Defendants to File Opposition to Class Certification: November 8, 2021; and
16          • Plaintiffs to File Reply in support of Motion for Class Certification: November
17               29, 2021.
18
     Dated this 17th day of December, 2020.
19
                                                       Respectfully submitted,
20
21     /s/ Taylor T. Smith                              /s/ Michael N. Wolgin
      Steven L. Woodrow, Esq.                          Markham R. Leventhal
22    Patrick H. Peluso, Esq.                          DC Bar No. 489597
      Taylor T. Smith, Esq.                            CARLTON FIELDS, P.A.
23
      Woodrow & Peluso, LLC                            Suite 400 West
24    3900 East Mexico Ave., Suite 300                 1025 Thomas Jefferson Street, NW
      Denver, Colorado 80210                           Washington, DC 20007
25    Telephone: (720) 213-0675                        mleventhal@carltonfields.com
26    Facsimile: (303) 927-0809                        Telephone: (202) 965-8189
      swoodrow@woodrowpeluso.com
27    ppeluso@woodrowpeluso.com                        Julianna Thomas McCabe
28
29                                                 3

30
      Case 2:20-cv-00968-MTL Document 29 Filed 12/17/20 Page 4 of 5




     tsmith@woodrowpeluso.com                FL Bar No. 355010
 1
                                             Michael N. Wolgin
 2   Penny L. Koepke                         FL Bar No. 42962
     pkoepke@hoalaw.biz                      CARLTON FIELDS, P.A.
 3   Maxwell & Morgan, P.C.                  Miami Tower, Suite 4200
 4   4854 E. Baseline Road, Suite 104        100 S.E. Second Street
     Mesa, Arizona 85206                     Miami, Florida 33131
 5   Telephone: (480) 833-1001               jtmccabe@carltonfields.com
                                             mwolgin@carltonfields.com
 6   Counsel for Plaintiffs                  Telephone: (305) 530-0050
 7
                                             Katelyn M. Sandoval
 8                                           NY Bar No. 5580758
 9                                           CARLTON FIELDS, P.A.
                                             405 Lexington Avenue, 36th Floor
10                                           New York, New York 10174
                                             ksandoval@carltonfields.com
11                                           Telephone: (212) 380-9630
12
                                             Counsel for Defendants
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                                       4

30
       Case 2:20-cv-00968-MTL Document 29 Filed 12/17/20 Page 5 of 5




 1                               CERTIFICATE OF SERVICE
 2         I, Taylor T. Smith, an attorney, hereby certify that I served the foregoing papers by
 3   causing true and accurate copies of such papers to be transmitted to all counsel of record
 4   through the Court’s electronic filing system on December 17, 2020.
 5                                             /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                                               5

30
